--------------------------------------------------------------------------------

Exhibit 10.14
 
Summary of Non-Employee Director Compensation Program for 2015


Effective January 1, 2015, the following compensation program applies to
non-employee directors of Compass Minerals International, Inc. (the
“Company”).   The non-employee director compensation program is unchanged from
2014:



1. Annual Retainer -   Each non-employee director will receive from the Company
an annual retainer of $155,000 per year:

a) $70,000 of the annual retainer amount per year is the cash retainer and may
be deferred into the Directors’ Deferred Compensation Plan at the election of
the director; and

b) $85,000 of the annual retainer amount per year must be deferred into the
Directors’ Deferred Compensation Plan until ownership levels are met, and then
may be deferred or taken in shares of stock of the Company.  Deferred amounts
are converted into units equivalent to the value of the Company’s common stock
and accumulated deferred fees are distributed in common stock.




2. Ownership Levels -  Each non-employee member of the Board of Directors is
required to obtain and to maintain ownership in Company stock (or its
equivalent) equal to five times the annual cash retainer, which amount is to be
achieved within five years of joining the Board.




3. Committee Service Fee -   Each non-employee director will receive from the
Company an annual fee for serving on each of the following committees, as
follows:

 
Audit Committee
   
7,500
 
Compensation Committee
 
$
5,000
 
Nominating/Corporate Governance Committee
 
$
5,000
 
Environmental, Health & Safety Committee
 
$
5,000
 

 

4. Committee Chair Fee.  Each non-employee director who serves as a committee
chair for 2014 will receive from the Company the following annual fee, as
follows:



Audit Committee
 
$
15,000
 
Compensation Committee
 
$
10,000
 
Nominating/Corporate Governance Committee
 
$
7,500
 
Environmental, Health & Safety Committee
 
$
7,500
 




5. Lead Independent Director.  The Lead Independent Director will be paid an
annual fee in the amount of $20,000 per year.




6. Cash v. Deferral Election.  Non-employee directors may elect to receive fees
paid for serving on a committee, as a committee chair, and as Lead Independent
Director in cash or may elect to defer such into the Company’s Directors’
Deferred Compensation Plan.

 
 

--------------------------------------------------------------------------------